DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 7, line 3, change “the lid” to -- a lid -- 
In Claim 15, line 2, change “the cable” to -- a cable --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxfield (US 3,920,031). 
	Regarding Claim 1, Maxfield teaches of a leakage mitigation system (Fig. 1) comprising: 
	a leakage detection device (Fig. 2) disposed proximate a base of a liquid enclosure (10) (as is shown in Fig. 1), the leakage detection device comprising an absorbent (element (30) which may be in the form of “a dry sponge”) (see at least Col. 3 lines 19-40 and Figs. 1-3) configured to actuate the leakage detection device from a first state (the normal state of the detection device before element (30) has absorbed water and “expanded”) to a second state (the state of the detection device after element (30) has absorbed water and “expanded”) based on a volume of liquid leaked from the liquid enclosure (see at least Col. 3 lines 19-40 and Figs. 1-3, 6); 
	a valve (valve comprising elements (52), (54) and (56) as is shown in Fig. 6) coupled to an inlet pipe (16) of the liquid enclosure, the valve configured to allow flow of liquid through the inlet pipe in an open condition thereof (state in which element (54) is open relative to element (56) as is shown in Fig. 6), and to restrict flow of liquid through the inlet pipe in a closed condition thereof (state in which element (54) is closed relative to element (56) - see at least Col. 2 lines 19-29, Col. 3 lines 19-40 and Figs. 1-3, 6); and 
	a shut-off actuator (actuator comprising elements (58) and (60) as is shown in Figs. 4-6) mechanically coupled to the valve (via element (36)) and configured to actuate the valve from the open condition to the closed condition in response to the leakage detection device being actuated from the first state to the second state (see at least Col. 2 line 64 - Col. 3 line 40 and Figs. 1-3, 6).

	Regarding Claim 2, Maxfield also teaches of a cable (36) extending between the leakage detection device and the shut-off actuator, the cable configured to actuate the shut-off actuator based on a volume of liquid absorbed by the absorbent (see at least Col. 2 line 64 - Col. 3 line 40 and Figs. 1-4).

	Regarding Claim 3, Maxfield also teaches that the leakage detection device comprises a housing (22) having an open end (open end that element (50) attaches to as is shown in Figs. 2 and 3) and a piston (26) movably received within the housing and defining a hollow chamber configured to house the absorbent (30) therein (as is shown in Fig. 3), wherein expansion of the absorbent causes travel of the piston to actuate the liquid detection device from the first state to the second state (see at least Col. 3 lines 19-40 and Figs. 2, 3). 

	Regarding Claim 14, Maxfield teaches a method of mitigating leakage in a liquid enclosure (10) (see Fig. 1), the method comprising: 
	allowing a volume of liquid leaked from the liquid enclosure to enter a leakage detection device (Fig. 2) disposed proximate a base of the liquid enclosure (10) (as is shown in Fig. 1); 
	allowing an absorbent (element (30) which may be in the form of “a dry sponge”) (see at least Col. 3 lines 19-40 and Figs. 1-3) of the leakage detection device to absorb at least a portion of the volume of liquid and cause actuation of the leakage detection device from a first state (the normal state of the detection device before element (30) has absorbed water and “expanded”) to a second state (the state of the detection device after element (30) has absorbed water and “expanded”) (see at least Col. 3 lines 19-40 and Figs. 1-3, 6); and 
	mechanically actuating (via element (36)) a shut-off actuator (actuator comprising elements (58) and (60) as is shown in Figs. 4-6) coupled to a valve (valve comprising elements (52), (54) and (56) as is shown in Fig. 6) disposed in an inlet pipe (16) of the liquid enclosure, to actuate the valve between an open condition (state in which element (54) is open relative to element (56) as is shown in Fig. 6) and a closed condition (state in which element (54) is closed relative to element (56) in response to the leakage detection device being actuated from the first state to the second state (see at least Col. 2 lines 19-29, Col. 3 lines 19-40 and Figs. 1-3, 6), wherein the valve allows flow of liquid through the inlet pipe in the open condition and restricts flow of liquid through the inlet pipe in the closed condition (see at least Col. 2 line 64 - Col. 3 line 40 and Figs. 1-3, 6).

	Regarding Claim 15, Maxfield also teaches of applying a pull-force on the shut-off actuator through a cable (36) upon actuation of the leakage detection device from the first state to the second state and actuating the valve from the open condition to the closed condition based on the pull-force applied on the shut-off actuator (see at least Col. 2 line 64 - Col. 3 line 40 and Figs. 1-3, 6).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Maxfield in view of Nussdorf (US 4,305,420).
	Regarding Claim 4, Maxfield teaches the leakage mitigation system of Claim 3 (see the rejection for Claim 3) in addition to a lid (50) attached to the open end of the housing (as is shown in Figs. 2 and 3). 
	Maxfield fails to explicitly teach that the lid is configured to allow flow of leaked liquid to the absorbent. However, such configuration is known in the art. 
	Nussdorf discloses a relatable automatic liquid safety valve assembly (see Figs. 3, 6 and Abstract) that comprises a leakage detection device (28) with a housing (30) that has an open end (the lower end of housing (30) with respect to Fig. 3) and an expandable absorbent (44) disposed therein (see at least Col. 3 line 36 - Col. 4 line 2 and Figs. 3, 6). Nussdorf teaches of attaching a lid (lid comprising elements (46) and (32)) to the open end of the housing that is configured to allow flow of leaked liquid to pass through the lid to reach the absorbent within the housing and that such a lid is advantageous because it provides means for retaining the absorbent in addition to permitting leaked fluid to reach the absorbent from the lowest level possible (“floor” level - see at least Col. 3 line 36 - Col. 4 line 2 and Figs. 3, 6).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Maxfield by configuring the existing lid taught by Maxfield to allow flow of leaked liquid to pass through the lid to reach the absorbent based on the teachings of Nussdorf. Doing so would have provided means for retaining the absorbent in addition to permitting leaked fluid to reach the absorbent from the lowest level possible. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 5, Nussdorf also teaches that the lid defines one or more openings (32) covered with mesh (46) configured to allow flow of the leaked water therethrough (see at least Col. 3 line 36 - Col. 4 line 2 and Figs. 3, 6).

	Regarding Claim 6, Nussdorf also teaches that the lid is detachably coupled to the open end of the housing using a snap fit (see at least Col. 3 line 36 - Col. 4 line 2 and Figs. 3, 6 and note that the lid snaps on to the housing without the assistance of screws or any other fasteners).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maxfield in view of Martin et al. (US 8,061,380 B1) (hereinafter “Martin-380”). 
	Regarding Claim 7, Maxfield teaches the leakage mitigation system of Claim 3 (see the rejection for Claim 3) in addition to a lid (34) with an aperture (38) that is in communication with the cable (36) (see at least Col. 3 lines 19-40 and Figs. 1-3).
	Maxfield fails to explicitly teach that the piston comprises an arm extending along a longitudinal axis thereof that passes through the aperture defined in the lid and is mechanically coupled with the cable. However, such configuration is known in the art. 
	Martin-380 discloses a relatable automatic flow shut-off system (Fig. 1) that comprises a leakage detection device (16). The leakage detection device (16) comprises a body (30) with an absorbent material (21) disposed therein in addition to a piston (23) that moves as a result of the absorbent material absorbing leaked fluid (see at least Col. 4 lines 35-67 and Figs. 1-4). Martin-380 teaches that the piston comprises an arm (29) extending along a longitudinal axis thereof that passes through an aperture (28) defined in a lid (27) of the leakage detection device that is mechanically coupled with a cable (50) that is attached to a valve actuator (17) (see at least Col. 4 lines 35-67 and Figs. 1-4). Martin-380 teaches that such arrangement is advantageous because, inter alia, it enables connection of the piston to the cable at an easy to access location that is outside of the housing (as is shown in Fig. 4A) (see at least Col. 4 lines 35-67 and Figs. 1-4).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Maxfield by configuring the existing piston to comprise an arm that extends along a longitudinal axis thereof and passes through the existing aperture in the lid to mechanically couple with the cable based on the teachings of Martin-380. Doing so would have enabled connection of the piston to the cable at an easy to access location that is outside of the housing. Note that such modification would have necessarily resulted in the invention as claimed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maxfield in view of Kurokawa (US 5,079,853).
	Regarding Claim 8, Maxfield teaches the leakage mitigation system of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach that the absorbent (30) is a Super Absorbent Polymer (SAP) selected from a list comprising sodium polyacrylate and Potassium Polyacrylate. However, using such material for an absorbent is known in the art. 
	Kurokawa discloses an apparatus (52) that comprises a relatable absorbent (72) that is used to absorb water (see at least Col. 9 lines 29-55 and Fig. 4). Kurokawa teaches that absorbent may be formed out of “sodium polyacrylate” and that it is advantageous to do so because sodium polyacrylate is “highly absorbent” (see at least Col. 9 lines 29-55 and Fig. 4).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Maxfield by configuring the existing absorbent to be formed out of sodium polyacrylate based on the teachings of Kurokawa. Doing so would have made the absorbent element be “highly absorbent” which would have facilitated better absorption of leaked fluid. Note that such modification would have necessarily resulted in the invention as claimed.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maxfield in view of Martin et al. (US 7,424,896 B1) (hereinafter “Martin-896”).
	Regarding Claim 9, Maxfield teaches the leakage mitigation system of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of an embodiment wherein the shut-off actuator comprises a platform coupled to a stem of the valve, an actuator plate disposed on the platform and configured to rigidly and rotatably engage with the stem of the valve, a pawl comprising a first end pivotally coupled to the platform, a second end mechanically attached to the cable, and a tooth located between the first end and the second end thereof, the tooth configured to retain the actuator plate in a stationary condition corresponding to the open condition of the valve, wherein, based on the volume of liquid absorbed by the absorbent, the cable is configured to apply a pull-force at the second end of the pawl causing the pawl to move about the first end thereof, and wherein the movement of the pawl allows the tooth to disengage from the actuator plate, allows the actuator plate to rotate, and allows actuation of the valve from the open condition to the closed condition. However, such configuration is known in the art. 
	Martin-896 discloses a relatable automatic flow shut-off system (see Fig. 1 and Abstract) that comprises a leakage detection device (16) that is mechanically coupled (via element (50)) to a shut-off actuator (17) of a water inlet valve (13) of the system (see at least Col. 3 line 54 - Col. 4 line 15 and Figs. 1, 3). Martin teaches that the shut-off actuator comprises a platform (44) coupled to a stem (“stem”) of the valve (see at least Col. 3 line 54 - Col. 4 line 5 and Figs. 1, 3), an actuator plate (“free end” or “leg” of element (45) - see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3) disposed on the platform and configured to rigidly and rotatably engage with the stem of the valve (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3), a pawl (47) comprising a first end pivotally coupled to the platform (the left end of element (47) with respect to Fig. 3), a second end mechanically attached to the cable (the right end of element (47) with respect to Fig. 3), and a tooth (tooth formed by notch (48) as is shown in Fig. 3) located between the first end and the second end thereof (see Fig. 3), the tooth configured to retain the actuator plate in a stationary condition corresponding to the open condition of the valve, wherein, based on the volume of liquid absorbed by the absorbent, the cable is configured to apply a pull-force at the second end of the pawl causing the pawl to move about the first end thereof (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3), and wherein the movement of the pawl allows the tooth to disengage from the actuator plate, allows the actuator plate to rotate, and allows actuation of the valve from the open condition to the closed condition (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3). Martin-896 teaches that it is advantageous to utilize a shut-off actuator of this type because, inter alia, it allows the actuator plate to “build up momentum” to create a “sudden impact” which “aids in insuring that the valve will be moved to its full closed position” (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Maxfield by re-configuring the existing shut-off actuator to be of the type that comprises a platform coupled to a stem of the valve, an actuator plate disposed on the platform and configured to rigidly and rotatably engage with the stem of the valve, a pawl comprising a first end pivotally coupled to the platform, a second end mechanically attached to the cable, and a tooth located between the first end and the second end thereof, the tooth configured to retain the actuator plate in a stationary condition corresponding to the open condition of the valve, wherein, based on the volume of liquid absorbed by the absorbent, the cable is configured to apply a pull-force at the second end of the pawl causing the pawl to move about the first end thereof, and wherein the movement of the pawl allows the tooth to disengage from the actuator plate, allows the actuator plate to rotate, and allows actuation of the valve from the open condition to the closed condition based on the teachings of Martin-896. Doing so would have, inter alia, allowed the actuator plate to build up momentum to create a sudden impact which would have aided in insuring that the valve would be moved to its full closed position upon detection of a leakage. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 10, Martin-896 also teaches that the actuator plate comprises an extended portion (the “free end” tip of the actuator portion that interacts with groove (48) and its tooth) configured to slidably engage with the tooth of the pawl (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3).

	Regarding Claim 11, Martin-896 also teaches that the shut-off actuator further comprises a stem extension (43) having a first end and a second end distal to the first end (as is shown in Fig. 3), the first end being detachably attached to the stem of the valve, wherein the first end of the stem extension is configured to rigidly engage with the stem of the valve via the actuator plate (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3), and a biasing member (45) disposed around the stem extension and configured to exert a biasing force on the actuator plate in the stationary condition corresponding to the open condition of the valve, wherein, under an influence of the biasing force, the stem extension is configured to rotate along with the actuator plate upon disengagement of the tooth of the pawl and the actuator plate (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3).

	Regarding Claim 12, Martin-896 also teaches that the shut-off actuator further comprises a handle (14) coupled to the second end of the stem extension, the handle configured to reset the valve to the open condition (see at least Col. 3 lines 60-63 and Fig. 1).

	Regarding Claim 13, Martin-896 also teaches that the platform comprises one or more stoppers (46) configured to restrict rotational movement of the actuator plate (see at least Col. 5 lines 37-48 and Figs. 1, 3). 

Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maxfield in view of Gardner et al. (US 2019/0145662 A1) (hereinafter “Gardner”). 
	Regarding Claim 16, Maxfield teaches of a water heater (10) comprising: 
	a tank (the tank of water heater (10) as is shown in Fig. 1); 
	an inlet pipe (16) configured to allow ingress of water into the tank (see at least Col. 2 lines 19-29 and Fig. 1); 
	a channel disposed in an annular space (“drip pan 12”) proximate a base of the water heater, the channel configured to collect water leaked from the tank (see at least Col. 2 lines 19-29 and Fig. 1); and 
	a leakage mitigation system (Fig. 1) configured to shut off flow of water to the tank based on a volume of water leaked from the tank, the leakage mitigation system comprising: 
		a leakage detection device (Fig. 2) disposed along the channel and configured to receive the water leaked from the tank (as is shown in Fig. 2), the leakage detection device comprising an absorbent (element (30) which may be in the form of “a dry sponge”) (see at least Col. 3 lines 19-40 and Figs. 1-3) configured to actuate the leakage detection device from a first state (the normal state of the detection device before element (30) has absorbed water and “expanded”) to a second state (the state of the detection device after element (30) has absorbed water and “expanded”) based on a volume of liquid leaked from the liquid enclosure (see at least Col. 3 lines 19-40 and Figs. 1-3, 6); 
		a valve (valve comprising elements (52), (54) and (56) as is shown in Fig. 6) coupled to the inlet pipe of the water heater, and configured to allow flow of water through the inlet pipe in an open condition (state in which element (54) is open relative to element (56) as is shown in Fig. 6), and to restrict flow of water through the inlet pipe in a closed condition (state in which element (54) is closed relative to element (56) - see at least Col. 2 lines 19-29, Col. 3 lines 19-40 and Figs. 1-3, 6); 
		a shut-off actuator (actuator comprising elements (58) and (60) as is shown in Figs. 4-6) mechanically coupled to the valve (via element (36)) and configured to actuate the valve from the open condition to the closed condition in response to the leakage detection device being actuated from the first state to the second state (see at least Col. 2 line 64 - Col. 3 line 40 and Figs. 1-3, 6); and
		a cable (36) extending between the leakage detection device and the shut- off actuator, the cable configured to actuate the shut-off actuator based on the volume of water absorbed by the absorbent (see at least Col. 2 line 64 - Col. 3 line 40 and Figs. 1-4).
	Maxfield fails to explicitly teach of a jacket disposed around the tank such that an annular space is formed between the tank and the jacket. However, such configuration is known in the art. 
	Gardner discloses a relatable integrated leak detection system (Fig. 1) for a water heater (100) (see at least [0049] and Fig. 1). Gardner teaches of disposing a jacket (101) around the tank such that an annular space is formed between the tank and the jacket that can house elements such as a “leak sensor 206” (see at least [0052] and Fig. 2). Gardner teaches that such a jacket is advantageous because, inter alia, it provides insulation and provides means for guiding leaked water down towards the drip pan and the leak sensor (see at least [0076]-[0077] and Figs. 1, 2 and 13). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the water heater taught by Maxfield by disposing a jacket around the tank such that an annular space would formed between the tank and the jacket based on the teachings of Gardner. Doing so would have provided insulation and would have provided means for guiding leaked water down towards the bottom of the tank and the leakage detection device. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 19, Gardner also teaches of an opening defined in the jacket proximate the base of the water heater (lower opening of the jacket shown in Fig. 13) to allow access to the leakage detection device from outside (as is shown in Fig. 13), and a door (207) coupled to the jacket to close the opening (as is shown in Fig. 2 wherein the opening is closed via door (207)) (see at least [0079] and Figs. 2 and 13). 

	Regarding Claim 20: Gardner also teaches that the annular space formed between the tank and the jacket can house elements such as a “leak sensor 206” (see at least [0052] and Fig. 2) and in the water heater taught by Maxfield that would necessarily include the leakage detection device and the cable (36) that it is attached to (see Figs. 1-3 of Maxfield). The combination of Maxfield and Gardner would therefore necessarily have the existing cable routed between the tank and the jacket as claimed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maxfield and Gardner further in view of Nussdorf.  
	Regarding Claim 17, Maxfield and Gardner teach the water heater of Claim 16 (see the rejection for Claim 16) and Maxfield also teaches that the leakage detection device comprises a housing (22) having an open end (open end that element (50) attaches to as is shown in Figs. 2 and 3) and a piston (26) movably received within the housing and defining a hollow chamber configured to house the absorbent (30) therein (as is shown in Fig. 3), wherein expansion of the absorbent causes travel of the piston to actuate the liquid detection device from the first state to the second state (see at least Col. 3 lines 19-40 and Figs. 2, 3). 
	Maxfield and Gardner fail to explicitly teach that the lid is configured to allow flow of water to the absorbent. However, such configuration is known in the art. 
	Nussdorf discloses a relatable automatic liquid safety valve assembly (see Figs. 3, 6 and Abstract) that comprises a leakage detection device (28) with a housing (30) that has an open end (the lower end of housing (30) with respect to Fig. 3) and an expandable absorbent (44) disposed therein (see at least Col. 3 line 36 - Col. 4 line 2 and Figs. 3, 6). Nussdorf teaches of attaching a lid (lid comprising elements (46) and (32)) to the open end of the housing that is configured to allow flow of leaked liquid to pass through the lid to reach the absorbent within the housing and that such a lid is advantageous because it provides means for retaining the absorbent in addition to permitting leaked fluid to reach the absorbent from the lowest level possible (“floor” level - see at least Col. 3 line 36 - Col. 4 line 2 and Figs. 3, 6).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined water heater by configuring the existing lid to allow flow of water to pass through the lid to reach the absorbent based on the teachings of Nussdorf. Doing so would have provided means for retaining the absorbent in addition to permitting water to reach the absorbent from the lowest level possible. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maxfield and Gardner further in view of Martin-896.
	Regarding Claim 18, Maxfield and Gardner teach the water heater of Claim 16 (see the rejection for Claim 16) but fail to explicitly teach of an embodiment wherein the shut-off actuator comprises a platform coupled to a stem of the valve, an actuator plate disposed on the platform and configured to rigidly and rotatably engage with the stem of the valve, a biasing member disposed on the platform and configured to exert a biasing force on the actuator plate in a stationary condition corresponding to the open condition of the valve, a pawl comprising a first end pivotally coupled to the platform, a second end mechanically attached to the cable, and a tooth located between the first end and the second end thereof, the tooth configured to retain the actuator plate in a stationary condition corresponding to the open condition of the valve, wherein, based on the volume of liquid absorbed by the absorbent, the cable is configured to apply a pull-force at the second end of the pawl causing the pawl to move about the first end thereof, and wherein the movement of the pawl allows the tooth to disengage from the actuator plate, allows the actuator plate to rotate, and allows actuation of the valve from the open condition to the closed condition. However, such configuration is known in the art. 
	Martin-896 discloses a relatable automatic flow shut-off system (see Fig. 1 and Abstract) that comprises a leakage detection device (16) that is mechanically coupled (via element (50)) to a shut-off actuator (17) of a water inlet valve (13) of the system (see at least Col. 3 line 54 - Col. 4 line 15 and Figs. 1, 3). Martin teaches that the shut-off actuator comprises a platform (44) coupled to a stem (“stem”) of the valve (see at least Col. 3 line 54 - Col. 4 line 5 and Figs. 1, 3), an actuator plate (“free end” or “leg” of element (45) - see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3) disposed on the platform and configured to rigidly and rotatably engage with the stem of the valve (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3), a biasing member (45) disposed on the platform and configured to exert a biasing force on the actuator plate in a stationary condition corresponding to the open condition of the valve (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3), a pawl (47) comprising a first end pivotally coupled to the platform (the left end of element (47) with respect to Fig. 3), a second end mechanically attached to the cable (the right end of element (47) with respect to Fig. 3), and a tooth (tooth formed by notch (48) as is shown in Fig. 3) located between the first end and the second end thereof (see Fig. 3), the tooth configured to retain the actuator plate in a stationary condition corresponding to the open condition of the valve, wherein, based on the volume of liquid absorbed by the absorbent, the cable is configured to apply a pull-force at the second end of the pawl causing the pawl to move about the first end thereof (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3), and wherein the movement of the pawl allows the tooth to disengage from the actuator plate, allows the actuator plate to rotate, and allows actuation of the valve from the open condition to the closed condition (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3). Martin-896 teaches that it is advantageous to utilize a shut-off actuator of this type because, inter alia, it allows the actuator plate to “build up momentum” to create a “sudden impact” which “aids in insuring that the valve will be moved to its full closed position” (see at least Col. 5 line 37 - Col. 6 line 18 and Figs. 1, 3).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined water heater by re-configuring the existing shut-off actuator to be of the type that comprises a platform coupled to a stem of the valve, an actuator plate disposed on the platform and configured to rigidly and rotatably engage with the stem of the valve, a biasing member disposed on the platform and configured to exert a biasing force on the actuator plate in a stationary condition corresponding to the open condition of the valve, a pawl comprising a first end pivotally coupled to the platform, a second end mechanically attached to the cable, and a tooth located between the first end and the second end thereof, the tooth configured to retain the actuator plate in a stationary condition corresponding to the open condition of the valve, wherein, based on the volume of liquid absorbed by the absorbent, the cable is configured to apply a pull-force at the second end of the pawl causing the pawl to move about the first end thereof, and wherein the movement of the pawl allows the tooth to disengage from the actuator plate, allows the actuator plate to rotate, and allows actuation of the valve from the open condition to the closed condition based on the teachings of Martin-896. Doing so would have, inter alia, allowed the actuator plate to build up momentum to create a sudden impact which would have aided in insuring that the valve would be moved to its full closed position upon detection of a leakage. Note that such modification would have necessarily resulted in the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prager (US 8,443,823 B1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/23/2022 

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762